Case: 12-50222     Document: 00512044658         Page: 1     Date Filed: 11/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 6, 2012
                                     No. 12-50222
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MIKE PALACIOS,

                                                  Plaintiff-Appellant

v.

UNITED STATES MARSHAL SERVICE; LIEUTENANT ASHABRANNER;
MRS. PALMOUR; PHILLIP MAXWELL, United States Marshal; WARDEN
JACK BREWER, Community Education Center; COMMUNITY EDUCATION
CENTERS, INCORPORATED,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                               USDC No. 7:11-CV-9


Before DAVIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Mike Palacios, former Texas prisoner # 01637370 and current federal
prisoner # 24824-180, seeks leave to proceed in forma pauperis (IFP) on appeal
of the district court’s dismissal of his 42 U.S.C. § 1983 action, which was also
construed as an action pursuant to Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971). The district court dismissed his action

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-50222    Document: 00512044658       Page: 2   Date Filed: 11/06/2012

                                  No. 12-50222

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A. The district court also
dismissed on summary judgment Palacios’s denial of medical care claim as being
unexhausted. By moving for leave to proceed IFP, Palacios is challenging the
district court’s certification that his appeal is not taken in good faith because it
is frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.
§ 1915(a)(3); FED. R. APP. P. 24(a)(5).
      We review de novo a district court’s summary judgment dismissal based
upon a failure to exhaust. See Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir.
2010). Palacios has not demonstrated that the district court erred in granting
the summary judgment motion filed by certain defendants with respect to his
denial of medical care claim. See FED. R. CIV. P. 56(c). The remainder of
Palacios’s claims against the defendants have not been addressed or are
inadequately briefed. Accordingly, those claims have been abandoned. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Because Palacios has not demonstrated that the district court erred in
certifying that his appeal is not taken in good faith, we deny his IFP motion and
dismiss his appeal as frivolous. See 5TH CIR. R. 42.2; Baugh, 117 F.3d at 202
& n.24; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). The district court’s
dismissal of his lawsuit and our dismissal of the appeal as frivolous count as two
strikes under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
386-88 (5th Cir. 1996). Palacios has already accumulated one strike under
§ 1915(g) in Palacios v. Desert Springs Med. Ctr., No. 7:06-CV-34 (W.D. Tex.
Mar. 13, 2006). As Palacios has accumulated three strikes, he is advised that he
will no longer be allowed to proceed IFP in any civil action or appeal filed while
he is detained or incarcerated in any facility unless he is under imminent danger
of serious physical injury. See § 1915(g).
      Finally, the district court may, as Palacios suggests, have miscalculated
the initial partial appellate filing fee.     See 28 U.S.C. § 1915(b)(1)(A)&(B).

                                          2
   Case: 12-50222    Document: 00512044658       Page: 3   Date Filed: 11/06/2012

                                   No. 12-50222

Nevertheless, because that fee has already been collected from Palacios’s inmate
account, there should not be a hold on his account, and any overpayment of that
fee will reduce Palacios’s indebtedness for the balance of the $455 he owes for
filing this frivolous appeal. A remand to the district court for recalculation of the
initial partial filing fee or for a refund of any overpayment of that fee is not
warranted.
      MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL
DISMISSED; § 1915(g) SANCTION BAR IMPOSED.




                                         3